Exhibit 10.1
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 2, 2008 (the
“Effective Date”), between Questcor Pharmaceuticals, Inc., a California
corporation (the “Company”), and Don Bailey (“Executive”).
W I T N E S S E T H:
WHEREAS, Executive has been employed by the Company pursuant to an Offer Letter
dated May 20, 2007 (the “Offer Letter”), and the Company and Executive desire to
enter into a more detailed agreement relating to the employment of Executive by
the Company.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:
     1. Employment.
     (a) Agreement to Employ. Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company under the terms of this Agreement,
effective as of the Effective Date.
     (b) Term of Employment. Executive’s employment with the Company pursuant to
this Agreement shall commence on the Effective Date and shall continue for an
indefinite period of time until terminated as provided in Section 5 hereof (the
“Employment Period”).
     2. Duties and Responsibilities. During the Employment Period, Executive
shall serve as President and Chief Executive Officer of the Company and shall
have duties and responsibilities as may be assigned to him from time to time by
the Board of Directors of the Company (the “Board”); provided, however, that the
Board shall delegate to Executive duties and responsibilities consistent with
the duties and responsibilities of a chief executive officer. Executive shall
report directly to the Board and shall comply with directives of the Board and
all policies of the Company. Executive shall devote all of his skill and
knowledge and all of his working time (other than periods of vacation, illness
or disability) to the business of the Company. During the Employment Period,
Executive shall not serve as an employee, officer, director, or consultant of,
or otherwise perform services for compensation for, any other entity without the
prior written consent of the Board; provided that Executive may serve as an
officer or director of or otherwise participate in purely not-for-profit
educational, welfare, social, religious and civic organizations so long as such
activities do not interfere with Executive’s employment hereunder. The Company
acknowledges that Executive currently serves on the board of directors of the
entities set forth on Schedule 2, and the Board hereby consents to Executive’s
continued service on these boards.
     3. Board Membership; Post-Employment Option Vesting. Upon the termination
of Executive’s employment (including, without limitation, a termination by the
Company with or

 



--------------------------------------------------------------------------------



 



Without Cause (as hereinafter defined) or termination by Executive for Good
Reason (as hereinafter defined), if Executive is a member of the Company’s Board
at the time of such termination, he shall immediately tender to the Board his
written and signed resignation from the Board, which resignation shall be
effective immediately. If Executive desires to remain on the Board following the
termination of his employment, he shall condition his resignation solely on the
Board’s acceptance thereof and the Board shall in its sole discretion decide
whether or not to accept the resignation. If the Board does not accept the
resignation, then Executive shall continue to serve as a member of the Board and
any stock options or restricted shares held by Executive shall continue to vest
in accordance with their terms for so long as Executive remains on the Board. If
Executive fails to tender his resignation from the Board in accordance with this
Section 3 or if the Board accepts his resignation, then Executive’s stock
options will stop vesting as of the date Executive’s employment was terminated.
     4. Compensation and Benefits.
     (a) Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of $525,000, subject to review and
change by the Board at its discretion, which will be paid in a manner consistent
with the Company’s customary payroll practices. Executive’s annual base salary
payable hereunder is referred to herein as “Base Salary”.
     (b) Annual Bonus. In addition to Base Salary, Executive shall be eligible
to receive a discretionary annual cash bonus (the “Cash Bonus”) in accordance
with the Company’s “Incentive Compensation Policy and Process” (as such may be
amended or replaced from time to time), in an amount up to a target percentage
of Base Salary, which target percentage shall be set annually by the Board. For
the year ending December 31, 2008, the target percentage is sixty-five percent
(65%). The actual amount of any year end Cash Bonus will be determined by and
within the discretion of the Board, and the Cash Bonus shall be paid on or
before the fifteenth (15th) day after the completion of the external audit of
the Company’s financial statements for the period for which the Cash Bonus
relates.
     (c) Equity Incentive Compensation. In addition to Base Salary and the
discretionary Cash Bonus, Executive shall be eligible to receive stock option
awards and grants of restricted stock under the Company’s equity incentive
plans, as determined from time to time by the Board.
     (d) Employee Benefit/Plan Participation. During the Employment Period,
Executive shall be eligible, but shall not be required, to participate in
various employee benefit plans sponsored or maintained by the Company in
accordance with the terms and conditions of such plans, including those related
to medical, dental, disability, and life insurance. Executive recognizes that
the Company has the right, in its sole discretion, to amend, modify or terminate
any employee benefit plans in accordance with their terms.
     (e) Business Expenses. Subject to the Company’s reimbursement policies and
procedures, the Company shall reimburse Executive for all reasonable and
necessary expenses incurred in the performance of Executive’s duties hereunder,
upon presentation of expense

2



--------------------------------------------------------------------------------



 



statements or vouchers, receipts, and such other information and documentation
as the Company may require.
     5. Termination of Employment.
     (a) Termination of the Employment Period. The Employment Period shall end
if Executive’s employment with the Company terminates with or without Cause at
the election of either Executive or the Company, or as a result of Executive’s
death or Disability (“Disability” shall mean a physical or mental impairment
that renders Executive unable to perform the essential functions of his
position, with or without reasonable accommodation). In any such event, the
Employment Period shall end and, except as otherwise provided herein, including
with respect to the ongoing post-employment restrictions and covenants contained
in Section 11, this Agreement shall terminate upon the effective date of such
termination.
     (b) Termination by the Company With or Without Cause. The Company may
terminate Executive’s employment at any time during the Employment Period with
or without Cause effective immediately upon delivery of a Notice of Termination
to Executive. Subject to the immediately following sentence “Cause” shall mean
with respect to Executive, any of the following: (i) Executive’s material
neglect of assigned duties with the Company or Executive’s failure or refusal to
perform assigned duties with the Company, which continues uncured for thirty
(30) days following receipt of written notice of such deficiency from the Board,
specifying the scope and nature of the deficiency; (ii) Executive’s commission
of a felony or fraud; or Executive’s misappropriation of property belonging to
the Company or its affiliates; (iii) Executive’s commission of a misdemeanor or
act of dishonesty, which causes material harm to the Company; (iv) Executive’s
engaging in any act of moral turpitude which causes material harm to the
Company; (v) Executive’s breach of the terms of this Agreement or any trading
compliance program or any confidentiality, proprietary information or
nondisclosure agreement with the Company; or (vi) Executive’s working for
another company, partnership or other entity, whether as an employee, consultant
or director, while an employee of the Company without the prior written consent
of the Board (unless permitted by Section 2). Following a Change in Control,
“Cause” shall not include Executive’s acts or omissions contemplated by clause
(i) in the immediately preceding sentence and shall only include those acts and
omissions set forth in (ii) through (vi) above. Any determination of Cause as
used herein will be made in good faith by the Board. A termination by the
Company for reasons other than set forth in clauses (i) through (vi) (but
excluding clause (i) following a Change in Control) above, or for no reason at
all but not including a termination of the Employment Period as a result of
death or Disability, shall be deemed a “Termination Without Cause.”
     (c) Voluntary Termination by Executive. Executive may voluntarily terminate
his employment with the Company upon 30 days written notice to the Company.
     (d) Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for Good Reason. “Good Reason” shall mean the
occurrence, without Executive’s written consent, of one or more of the following
events: (i) the Company decreases Executive’s Base Salary below $400,000,
(ii) the Company decreases Executive’s Annual Bonus target percentage to below
50% of Base Salary, (iii) the Company materially decreases Executive’s
responsibilities, or (iv) the Company breaches the terms of this

3



--------------------------------------------------------------------------------



 



Agreement; provided that no such event shall constitute Good Reason hereunder
unless (a) Executive shall have given written notice to the Company of
Executive’s intent to resign for Good Reason within 30 days after Executive
becomes aware of the occurrence of any such event (specifying in detail the
nature and scope of the event) and (b) such event or occurrence shall not have
been resolved to Executive’s reasonable satisfaction within 30 days of the
Company’s receipt of such notice. For purposes of clause (iii) above, a material
decrease in Executive’s responsibilities shall include, without limitation, a
situation where Executive was no longer serving as the sole Chief Executive
Officer of the Company’s parent corporation.
     (e) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by a written Notice of Termination
addressed to Executive or the Company, as applicable. The Company may also
communicate its Notice of Termination verbally, in accordance with
Section 13(g). Termination may be effective immediately upon communication of
such Notice of Termination. A “Notice of Termination” shall mean a notice
stating that Executive’s employment with the Company has been or will be
terminated and the specific provisions of this Section 5 under which such
termination is being effected.
     (f) Payments Upon Termination. Upon termination of Executive’s employment
for any reason, the Company shall pay Executive (i) his Base Salary earned but
not yet paid for services rendered to the Company on or prior to the date on
which the Employment Period ends, (ii) any accrued but unused vacation days,
(iii) any incurred but unpaid business expenses contemplated by Section 4(e) and
other insurance related reimbursable expenses, and (iv) any amounts required
under the Company’s Employee Stock Purchase Plan (or successor plans).
     6. Payments Upon Certain Terminations Not Involving a Change in Control.
     (a) Termination by the Company Without Cause or Termination by Executive
for Good Reason. In addition to the payments described in Section 5(f) and
subject to Section 9, provided that Executive has resigned from the Board as
contemplated by Section 3 and is in compliance with his obligations under
Section 11, in the event the Employment Period ends by reason of termination of
Executive’s employment by the Company Without Cause or by Executive for Good
Reason, the Company shall (i) pay Executive any annual bonus payable for
services rendered in any annual bonus period for the year which had been
completed in its entirety prior to the date on which the Employment Period ends
and that had not previously been paid, (ii) continue to make Base Salary
payments for a period 12 months following such termination of employment (the
period of time such payments are provided, the “Severance Period”), payable in
accordance with the Company’s payroll practices as in effect on such termination
date, except that such continued Base Salary payments shall not commence until
the first payroll date following the effective date of the Release Agreement
referenced in Section 9, and the first continued Base Salary payment shall cover
the period between the termination date and such payment. Each installment
payment made pursuant to this Section 6(a) (ii) shall be considered a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986 (the
“Code”). In the event the Employment Period ends on or prior to December 31,
2009 by reason of termination of Executive’s employment by the Company Without
Cause or by Executive for Good Reason, subject to Section 9, Executive shall
receive a pro rata portion (based upon the number of complete months within the
fiscal year that shall have elapsed

4



--------------------------------------------------------------------------------



 



through the date of Executive’s termination of employment) of any Annual Bonus
that the Board determines Executive would otherwise have received pursuant to
Section 4(b) hereof for that calendar year had Executive been employed through
the end of the year, which will be payable when and if such Annual Bonus would
otherwise have been payable had Executive’s employment not terminated, provided
again that Executive resigned from the Board immediately as contemplated by
Section 3 and has been in compliance with his obligations under Section 11 from
the date of termination through such payment dates. Notwithstanding the
foregoing, Executive shall not be entitled to any pro-rated bonus unless the
date of termination is after the first six months of the fiscal year in which it
occurs. During the Severance Period, the Company shall continue to pay health
insurance premiums for continued health insurance coverage for Executive and his
currently insured dependents, provided that Executive makes a timely election to
continue such coverage under COBRA and is not otherwise eligible for health
insurance through any subsequent employer. If the termination is a result of
Executive’s death or Disability, then Executive’s currently insured dependents
shall upon their timely election be eligible to receive continued benefits
pursuant to COBRA.
     (b) Duty to Mitigate. If Executive is reemployed for at least twenty
(20) hours per week on average at any time after the termination date and before
the end of the Severance Period, Executive shall promptly provide written notice
to the Company of such reemployment, and all further severance compensation
payments under this Section 6 shall be decreased by the amount of the annual
compensation received by Executive from the new employer.
     7. Payments Upon Certain Terminations Involving a Change in Control.
     (a) Statement of Intent. The Board recognizes that, as is the case with
many publicly held corporations, the possibility of a change in control of the
Company may exist and that the uncertainty and questions that it may raise among
management could result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders. Accordingly, the Board has
decided to reinforce and encourage Executive’s attention and dedication to
Executive’s assigned duties without the distraction arising from the possibility
of a change in control of the Company.
     (b) Accelerated Vesting. Notwithstanding anything to the contrary in
Section 12 of the Company’s 2006 Equity Incentive Award Plan (the “2006 Plan”),
other than Sections 12.2(a) and 12.2(e) of the 2006 Plan, in the event that a
Change in Control (as defined in the 2006 Plan) occurs, and Executive’s
employment with the Company is terminated by the Company Without Cause or by
Executive for Good Reason at any time within the three (3) month period before
the date of such Change in Control or during the twelve (12) month period
following the date of such Change in Control, one-hundred percent (100%) of the
then-unvested shares of Questcor’s common stock subject to each of Executive’s
outstanding stock options and one-hundred percent (100%) of Executive’s
restricted shares subject to vesting will become immediately vested and
exercisable on the date of such termination. The Company shall cause each option
agreement evidencing the grant of stock options to Executive under the 2006 Plan
(and successors to such plan) to reflect the accelerated vesting provisions set
forth in this Agreement.
     (c) Cash Severance Upon Termination Without Cause or for Good Reason. In
the event that a Change in Control occurs, and Executive’s employment with the
Company is

5



--------------------------------------------------------------------------------



 



terminated by the Company Without Cause or by Executive for Good Reason at any
time within the three (3) month period before the date of such Change in Control
or during the twelve (12) month period following the date of such Change in
Control, Executive will receive severance compensation equal to the sum of
(i) an amount equal to the product of his highest Base Salary in the calendar
year in which the Change in Control occurs (but in no event less than $400,000)
multiplied by the number two (2), plus (ii) an amount equal to the product of
his target bonus as established by the Board or its Compensation Committee for
the year during which the termination takes place (or if such target bonus has
not yet been established, the target bonus for the prior year, but in no event
using less than a 50% target percentage to establish the target bonus)
multiplied by the number two (2).
     (d) Payment Administration. The severance payment under Section 7(c) shall
be made in a single lump sum on the release effective date of the Release
Agreement referenced in Section 9. Payments under Section 7(c) shall be in
addition to the payments under Section 5(f) but shall be in lieu of, and not in
addition to, the payment of any cash severance payments that Executive may
otherwise be entitled to under Section 6 of this Agreement.
     (e) No Duty to Mitigate. Executive’s reemployment at any time following the
termination of Executive’s employment shall have no effect on his right to
collect severance under this Section 7.
     8. Excise Tax Gross-Up.
     (a) Definitions. For purposes of this Section 8, the following terms shall
have the meanings set forth below:
          (i) “Excise Tax” shall mean the Excise Tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with the respect to
such Excise Tax.
          (ii) “Parachute Value” of a Payment shall mean the present value as of
the date of the Change of Control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm (as defined below) for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.
          (iii) A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.
          (iv) The “Safe Harbor Amount” means 2.99 times Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
          (v) “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the Change of Control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
     (b) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any Payment would
be subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment (“Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes (and any interest or penalty imposed with respect to such
taxes), including, without limitation, any income taxes (and any

6



--------------------------------------------------------------------------------



 



interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments; provided, however, that if the
aggregate Parachute Value of all Payments does not exceed 125% of the Safe
Harbor Amount, then no Gross-Up Payment shall be made to the Executive and the
amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the Payments which are cash and thereafter the noncash Payments,
unless Executive shall elect another method of reduction by written notice to
the Company prior to the Change of Control.
     (c) Subject to the provisions of Section 8(e), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm designated by the Company immediately prior to the
Change of Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). Any determination by the Accounting Firm shall be
binding upon the Company and Executive. All fees and expenses of the Accounting
Firm shall be borne solely by the Company.
     (d) Any Gross-Up Payment, as determined pursuant to this Section 8, shall
be paid by the Company to Executive as and when the Excise Tax is incurred on a
Payment. The Gross-Up Payment shall be paid in accordance with Code
Section 409A, to the extent applicable. If required in order to comply with Code
Section 409A, (i) the Gross-Up Payment attributable to Payments other than
severance compensation and benefits described in Section 7 shall be paid in a
lump sum payment upon the closing of the Change of Control, and (ii) the
Gross-Up Payment attributable to severance compensation and benefits shall be
paid in a lump sum payment on the first day on which severance compensation is
paid pursuant to Section 7. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 8(e) and Executive thereafter
is required to make a Payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
     (e) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the Payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.

7



--------------------------------------------------------------------------------



 



Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any Payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 8(e), the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or other tax
(including interest or penalties with respect thereto) imposed with respect to
such payment; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
     (f) Notwithstanding any other provision of this Section 8, the Company may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of Executive, all or any
portion of any Gross-Up Payment, and Executive hereby consents to such
withholding.
     9. Release.
     (a) Execution of Release. As a condition of Executive’s right to receive
the payments described in Sections 6(a), 7(c) and 8, Executive shall within
21 days following Executive’s

8



--------------------------------------------------------------------------------



 



termination of employment execute and deliver to the Company a full and complete
release of all claims, known and unknown, that Executive may have against the
Company and its related past and present entities, officers, directors,
shareholders, agents, representatives, successors and employees, such release to
be substantially in the form of the release attached hereto as Exhibit A (the
“Release Agreement”); provided, however, that any conflict between the terms of
this Agreement and such form of release attached as Exhibit A shall be resolved
in favor of this Agreement.
     (b) Effect of Failure. In the event Executive fails to deliver or revokes
the release referred to in Section 9(a) above, Executive shall not be entitled
to any of the payments described in Section 6(a), 7(c) or 9 above. In the event
that, prior to the end of the Severance Period, Executive breaches any of his
obligations under this Agreement, including Sections 9 or 11 hereof, the
Company’s obligations to provide the payments under Sections 6(a), 7(c) and 8
shall thereupon cease and the Company shall be entitled to recover from
Executive any and all amounts theretofore paid to Executive pursuant to
Section 6(a), 7(c) or 8.
     10. Death and Disability. In the event the Employment Period ends as a
result of Executive’s death, this Agreement shall automatically terminate and
Executive’s estate shall be entitled to receive (i) the amounts described in
Section 5(f), (ii) any annual bonus payable for services rendered in any annual
bonus period for the year which had been completed in its entirety prior to the
date on which the Employment Period ends and that had not previously been paid,
and (iii) a pro rata portion (based upon the number of complete months within
the fiscal year that shall have elapsed through the date on which the Employment
Period ends) of any annual bonus that the Board determines Executive would
otherwise have received pursuant to Section 4(b) for that calendar year had
Executive been employed through the end of the year. The bonus amounts under
clauses (ii) and (iii) will be payable to Executive’s estate when and if such
annual bonuses would otherwise have been payable had the Employment Period not
ended. Notwithstanding the foregoing, Executive’s estate shall not be entitled
to any pro-rated bonus under clause (iii) unless the date the Employment Period
ends is after the first six months of the fiscal year in which the Employment
Period ends. In the event of Executive’s Disability, the Company shall have the
right to terminate this Agreement and Executive’s employment immediately and, if
this Agreement and Executive’s employment are so terminated, the Company shall
to pay Executive in a lump sum payment an amount equal to ninety (90) days of
Executive’s salary. Additionally, Executive shall be entitled to his annual
bonus, or pro rata portion thereof, as applicable, as described under clauses
(ii) and (iii) above, except that the payments shall be to Executive and not his
estate.
     11. Proprietary Information.
     (a) Obligation to Maintain Confidentiality. Executive acknowledges that the
continued success of the Company and its subsidiaries or affiliates depends upon
the use and protection of proprietary information. Executive further
acknowledges that the proprietary information obtained by him during the course
of his employment with the Company or any of its subsidiaries or affiliates
concerning the business or affairs of the Company, or any of its subsidiaries or
affiliates is the property of the Company or such subsidiaries or affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company’s business or industry. Therefore, Executive agrees that
he will not disclose to any

9



--------------------------------------------------------------------------------



 



unauthorized person or use for his own account any proprietary information,
whether or not such information is developed by him, without the Board’s written
consent, unless and to the extent that the proprietary information (i) becomes
generally known to the public other than as a result of Executive’s acts or
omissions to act or (ii) is required to be disclosed pursuant to any applicable
law or court order. Executive shall take reasonable and appropriate steps to
safeguard proprietary information and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company upon his
termination of employment, and at any subsequent time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to the proprietary information, Work Product (as defined below) or the business
of the Company or any of its subsidiaries or affiliates (including, without
limitation, all acquisition prospects, lists and contact information) which he
may then possess or have under his control, and shall destroy any electronic
copies of such materials and confirm such destruction in writing to the Company.
     (b) Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s or any of its subsidiaries’ or
affiliates’ (including their predecessors prior to being acquired by the
Company) actual or anticipated business, research and development, or existing
or future products or services and that are conceived, developed, contributed
to, made, or reduced to practice by Executive (either solely or jointly with
others) while employed by the Company or any of its subsidiaries or affiliates,
including any of the foregoing that constitutes any proprietary information or
records (“Work Product”), belong to the Company or such subsidiary or affiliate,
and Executive hereby assigns, and agrees to assign, all of the above Work
Product to the Company or to such subsidiary or affiliate; provided, however,
that the provisions of this Agreement requiring assignment of Work Product to
the Company do not apply to any invention which qualifies under the provisions
of California Labor Code Section 2870, the text of which is set forth in
Exhibit B hereto. Any copyrightable work prepared in whole or in part by
Executive in the course of his work for any of the foregoing entities shall be
deemed a “work made for hire” under the copyright laws, and the Company or such
subsidiary or affiliate shall own all rights therein. To the extent that any
such copyrightable work is not a “work made for hire,” Executive hereby assigns
and agrees to assign to the Company or such subsidiary or affiliate all right,
title, and interest, including without limitation, copyright in and to such
copyrightable work. Executive shall perform all actions reasonably requested by
the Board, at the Company’s sole expense, to establish and confirm the Company’s
or such subsidiary’s or affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments) in Work
Product and copyrightable work identified by the Board.
     (c) Third Party Information. Executive understands that the Company and its
subsidiaries and affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its subsidiaries’ or affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During Executive’s employment with the Company and thereafter, and

10



--------------------------------------------------------------------------------



 



without in any way limiting the provisions of Section 7(a) above, Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel and consultants of the Company or its
subsidiaries, affiliates, advisors or financing sources who need to know such
information in connection with their work for the Company or its subsidiaries,
affiliates, advisors or financing sources) or use, except in connection with his
work for the Company or its subsidiaries, affiliates, advisors or financing
sources, Third Party Information unless expressly authorized by the Board in
writing.
     (d) Use of Information of Prior Employers. During Executive’s employment
with the Company, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of the Company or any of its subsidiaries or affiliates
any confidential information or trade secrets of any former employer or any
other person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or person.
     12. Injunctive Relief with Respect to Covenants. Each party acknowledges
and agrees that the agreements and covenants of such party under Section 11
hereof relate to special, unique and extraordinary matters and that a violation
or threatened violation of any of the terms of such agreements and covenants
will cause the other party irreparable injury for which adequate remedies are
not available at law. Therefore, each party agrees that the other party shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) restraining the first party from
committing any violation of the agreements and covenants contained in
Section 11. These injunctive remedies are cumulative and are in addition to any
other rights and remedies either party may have under this Agreement.
     13. Miscellaneous.
     (a) Survival. To the extent necessary to give effect to such provisions,
the provisions of this Agreement shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period or otherwise.
     (b) Binding Effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Company and any person or entity that succeeds to the
interest of the Company (regardless of whether such succession occurs by
operation of law) by reason of the sale of all or a portion of the Company’s
equity securities, a merger, consolidation or reorganization involving the
Company or, unless the Company otherwise elects in writing, a sale of all or a
portion of the assets of the business of the Company. This Agreement shall also
inure to the benefit of Executive’s heirs, executors, administrators and legal
representatives.
     (c) Assignment. Executive may not assign this Agreement. The Company may
assign its rights, together with its obligations, under this Agreement (i) to
any affiliate or subsidiary or (ii) to third parties in connection with any
sale, transfer or other disposition of all or substantially all of its business
or assets.
     (d) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein and
supersedes any and all prior

11



--------------------------------------------------------------------------------



 



agreements, whether written or oral. The Offer Letter is hereby superseded and
of no further force or effect, and no other agreement relating to the terms of
Executive’s employment by the Company, oral or otherwise, shall be binding
between the employee and the Company or any other party unless it is in writing
and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has read this Agreement and that he understands it and its legal
consequences.
     (e) Severability; Reformation. In the event that one or more of the
provisions of this Agreement is or shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event any covenant contained herein is not enforceable in accordance with its
terms, including, but not limited to, if found to be excessively broad as to
duration, scope, activity or subject, Executive and the Company agree that such
covenant shall be reformed to make it enforceable in a manner that provides as
nearly as possible the result intended by this Agreement so as to be enforceable
to the maximum extent compatible with applicable law.
     (f) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
     (g) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by email and shall be
effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
If to the Company:
Questcor Pharmaceuticals, Inc.
Attention: Chairman of the Board of Directors
3260 Whipple Road
Union City, California 94587
If to Executive:
To the most recent address of the Executive set forth in the personnel records
of the Company. In addition to written notice, the Company shall use its
commercially reasonable efforts to provide Executive with email and live (or
voice mail) telephonic communication for any notice made hereunder.
     (h) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.

12



--------------------------------------------------------------------------------



 



     (i) Headings. Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
     (k) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company under applicable Federal, State
or local income or employment tax laws or similar statutes or other provisions
of law then in effect.
     (l) Disputes. Any and all disputes connected with, relating to or arising
from Executive’s employment with the Company, this Agreement, or the Release
attached as Exhibit A, will be settled by final and binding arbitration in
accordance with the rules of the American Arbitration Association as presently
in force. The only claims not covered by this Agreement are claims for benefits
under the unemployment insurance or workers’ compensation laws. Any such
arbitration will take place in Orange County, California. The parties hereby
incorporate into this agreement all of the arbitration provisions of
Section 1283.05 of the California Code of Civil Procedure. The Company
understands and agrees that it will bear the costs of the arbitration filing and
hearing fees and the cost of the arbitrator. Each side will bear his/its own
attorneys’ fees, and the arbitrator will not have authority to award attorneys’
fees unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has
authority to make such award as permitted by the statute in question. The
arbitration shall be instead of any civil litigation; this means that Executive
is waiving any right to a jury trial, and that the arbitrator’s decision shall
be final and binding to the fullest extent permitted by law and enforceable by
any court having jurisdiction thereof. Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction.
     (m) Governing Law. This Agreement shall be governed by the laws of the
State of California, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.
     (n) Representation. Executive acknowledges that Stradling Yocca Carlson &
Rauth represents the Company and Executive has neither sought nor received legal
advice from Stradling Yocca Carlson & Rauth in connection with this Agreement.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

            Questcor Pharmaceuticals, Inc.
      By:   /s/ Virgil Thompson         Name:   Virgil Thompson        Title:  
Chairman of the Board of Directors     

            Executive
      By:   /s/ Don Bailey         Don Bailey             

14